Citation Nr: 1537391	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  07-35 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1982 to August 1989 and from October 1990 to May 1991.  The Veteran died in May 2006.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2007 rating decision of the Roanoke, Virginia VARO that denied service connection for the cause of the Veteran's death.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  Following an August 2010 remand for additional development and to satisfy notice requirements, a July 2013 a July 2013 Board decision dismissed the appeal seeking service connection for the cause of the Veteran's death (pursuant to 38 C.F.R. § 3.158(a)).  The appellant appealed that decision to the Court.  In March 2014, the Court issued an order that vacated the July 2013 Board decision, and remanded the matter for readjudication consistent with the instructions outlined in a March 2014 Joint Motion for Remand (Joint Motion) by the parties.  Thereafter, a July 2014  Board decision again dismissed the appeal seeking service connection for the cause of the Veteran's death (pursuant to 38 C.F.R. § 3.158(a)).  The appellant appealed that decision to the Court.  In May 2015, the Court issued an order that vacated the July 2014 Board decision, and remanded the matter for readjudication consistent with the instructions outlined in a May 2015 Joint Motion by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

The Veteran died in May 2006.  His death certificate shows that the immediate cause of death was combined Methadone and Oxycodone poisoning.  Chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

The appellant contends that service connection for the cause of the Veteran's death is warranted because she alleges that the Veteran's VA treating physician had prescribed both Methadone and Oxycodone to treat his service-connected disabilities.  At the time of the Veteran's death, he was service-connected for the following disabilities: fibromyalgia with multiple joint pain and arthralgias; chronic fatigue syndrome; left knee degenerative joint disease; muscle tension headaches; prostatitis; irritable bowel syndrome; and epidural cysts of the chest, back, and scrotum.  The appellant asserts that Oxycodone was prescribed to treat the pain from fibromyalgia and other joint pain, and that Methadone was prescribed to help wean him off of his pain medications.  She argues further that the Veteran's Methadone and Oxycodone poisoning was due to an accidental overdose, and not willful misconduct.

VA medication records dated through May 2006 note that the Veteran's VA treating physician (Dr. Hanna) had prescribed Oxycodone (noted to be the generic equivalent of Percocet) for "pain" in the amount of 1-2 five-milligram tablets every 6 hours as needed.   A May 26, 2006 VA treatment record (three days before the Veteran's death) documented his appointment with Dr. Hanna on that date wherein she noted that he was requiring about two Percocet/Oxycodone tablets every four hours which kept him able to do things like mowing the yard; she noted that she would refill his Percocet/Oxycodone until he saw the pain clinic and would then adjust accordingly.

As outlined in the May 2015 Joint Motion, the Board failed in its July 2014 decision to account for the appellant's submission in September 2010 (in response to a September 2010 development letter sent to her by the AOJ) of the following documents pertinent to her claim: a July 2006 report of investigation [of the Veteran's death] by medical examiner/investigator from the Office of the Chief Medical Examiner in Roanoke, Virginia; a July 2006 autopsy report for the Veteran; a July 2006 toxicology report for the Veteran; and a September 2010 personal statement from the appellant alleging that the Veteran had been prescribed Methadone at the Walter Reed National Military Medical Center in approximately April 2006.

The July 2006 report of investigation [of the Veteran's death] by medical examiner/investigator from the Office of the Chief Medical Examiner in Roanoke, Virginia noted that the Veteran's cause of death was combined Methadone and Oxycodone poisoning, with COPD being a contributing cause; it was also noted that the Veteran's mother and brother "verbalize suspicions of O.D. [overdose]."  The July 2006 autopsy report for the Veteran noted that the Veteran's cause of death was combined Methadone and Oxycodone poisoning, with COPD noted as the sole "other significant condition."  The July 2006 toxicology report for the Veteran noted (in pertinent part) that the Veteran's blood at the time of his death contained Oxycodone (0.11 mg/L) and Methadone (0.66 mg/L).

In a January 2007 statement, Dr. Hanna stated that the Veteran was under her care from January 2005 until his death in May 2006 and that "[t]he medications were used in treatment of his service connected disabilities"; she then proceeded to list his 7 service-connected disabilities.  However, Dr. Hanna failed to specify the medications she was referring to in this statement.

In a February 2007 statement, the appellant noted that the Veteran had died at home and then his body was sent to Pulaski Community Hospital.  In addition, as noted above, she mentioned in her September 2010 statement that the Veteran was allegedly prescribed Methadone at the Walter Reed National Military Medical Center in approximately April 2006.  On remand, all available records pertaining to the Veteran from Walter Reed National Military Medical Center and from Pulaski Community Hospital should be secured.

As a final matter, a May 2015 letter from the Board (which notified the appellant that the case had been returned to the Board from the Court and that additional evidence or argument could be submitted to the Board within 90 days of the date of that letter) was mailed to the appellant in May 2015, but was returned to sender and had to be re-mailed to her in June 2015.  Nevertheless, her representative received the May 2015 letter when it was first sent, and filed a timely response brief in June 2015 with no indication that the appellant would need any additional time to provide further evidence or argument.  On remand, the appellant's current mailing address should be verified.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should verify the appellant's current mailing address, and ensure that it is properly entered in the entire VA database.

2.  After asking the appellant to provide all releases necessary, the AOJ should secure complete records of all evaluations or treatment pertaining to the Veteran from Walter Reed National Military Medical Center and from Pulaski Community Hospital.  If any requested records are unavailable, the reason must be explained for the record, and the appellant must be so notified.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, to include securing a medical opinion if necessary), and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

